Citation Nr: 1723940	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  09-18 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), rated at 30 percent from September 6, 2006, 50 percent from July 1, 2007, and 70 percent from January 24, 2014 through August 14, 2016, to exclude periods of temporary total (100 percent) disability ratings under 38 C.F.R. §4.29.

2.  Entitlement to a total disability rating for compensation purposes due to individual unemployability (TDIU) prior to January 24, 2014.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2007 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  During the pendency of the appeal, entitlement to a TDIU was granted in a February 2017 rating decision, effective from January 24, 2014 through August 15, 2016.

These matters were previously before the Board in August 2012 and May 2014, when they were remanded for further development.  The matters now return to the Board for appellate consideration.

In January 2014, the Veteran testified at hearing before the undersigned Veterans Law Judge (VLJ), via videoconference.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, these matters must be remanded for further development by the RO before a decision may be made on the merits.

The May 2014 Board remand directed the RO to obtain a VA opinion that addressed the Veteran's employability throughout the entire period on appeal.  The remand directed the RO to have a VA examiner assess whether it was at least as likely as not that the Veteran's service-connected disabilities, considered in combination, precluded him from securing or following substantial gainful employment consistent with his education and occupational experience.  

In September 2016, prior to obtaining an opinion, the VA sent a letter to the Veteran indicating that the Hudson Valley VA Medical Center was informed that the Veteran wished to discontinue his claim for increase as it related to PTSD and TDIU.  The letter informed the Veteran that the communication from Hudson Valley did not constitute a formal withdrawal of the appeal, and that the Veteran was to complete an attached form and return within 30 days indicating intent to withdraw, otherwise the Board would continue the appeal.  The Veteran did not return a form indicating a request to withdraw his appeal.  However, the RO cancelled the Veteran's scheduled VA opinion due to their understanding that the Veteran did not wish to continue his appeal.  The Veteran has a right to compliance with directives of a Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, because the Veteran did not withdraw his appeal, the matter must be remanded to obtain the previously requested opinion.  

The Board recognizes that, as noted above, in a February 2017 rating decision, the RO granted TDIU from January 24, 2014 through August 14, 2016, and the Veteran's PTSD was assigned a 100 percent schedular rating from August 15, 2016.  It has not been asserted, and the record does not reflect, that the Veteran is entitled to TDIU compensation based solely on a service-connected disability other than PTSD (i.e. left ear hearing loss, left ear tinnitus, or malaria) from August 15, 2016.  In this regard, if a sole service-conneted disability other than PTSD renders him unemployable so as to warrant a TDIU, the 100 percent schedular rating for PTSD would satisfy the requirement that the Veteran have additional service-connected disability independently ratable at 60 percent or more, warranting entitlement to special monthly compensation, pursuant to 38 U.S.C. § 1114(s) as discussed in Buie v. Shinseki, 24 Vet. App. 242 (2011) and Bradley v. Peake, 22 Vet. App. 280 (2008).  As such, the Boards that entitlement to a TDIU from August 15, 2016 is not for appellate consideration.  

The Board finds that the issue of entitlement to an increased rating for PTSD for the period on appeal prior to August 15, 2016 is inextricably intertwined with the issue of entitlement to TDIU, as the Veteran's social and occupational functioning is at issue in both matters, and the opinion obtained will necessarily contemplate such functioning during that retrospective period.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).  Thus, the issue of entitlement to an increased rating for PTSD must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Provide the record, to include a copy of this Remand, to an appropriate VA examiner to assess the functional impairment due to all service-connected disabilities for the period prior to January 24, 2024, to include whether it is at least as likely as not that the Veteran's service-connected disabilities, considered in combination, resulted in functional impairment which precluded him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of nonservice-connected disabilities or age.  

A rationale must be provided for the conclusion reached.  

2.  After completing the above action the RO must readjudicate the issues on appeal.  If in the course of adjudicating this claim, the RO continues to find that the schedular rating criteria under 38 C.F.R. § 4.16 (a) (2014) have not been met, but the Veteran's service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extra-schedular consideration on the issue of entitlement to TDIU.  If any benefit sought remains denied a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




